United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1096
Issued: September 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 3, 2013 appellant filed a timely appeal from the March 5, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which found forfeiture of
compensation and fault in an overpayment. Pursuant to the Federal Employees’ Compensation
Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUES
The issues are: (1) whether appellant forfeited his right to compensation from March 14,
2006 through October 24, 2008 for failure to report earnings or work activity, as required; and
(2) whether he was at fault in creating the resulting $83,561.99 overpayment of compensation.
FACTUAL HISTORY
On May 13, 1988 appellant, a 29-year-old letter carrier, sustained a traumatic injury in
the performance of duty when he walked down a step and fell. OWCP accepted his claim for
1

5 U.S.C. § 8101 et seq.

dislocation of lumbar vertebra and later accepted degeneration of lumbar intervertebral disc. It
authorized five low back surgeries from 1988 to 2007. Appellant received a schedule award for
a four percent permanent impairment of his right lower extremity. He received compensation for
wage loss and was placed on the periodic rolls effective May 23, 2006. On July 14, 2008
appellant returned to part-time modified duty.
On October 1, 2010 appellant pled guilty to knowingly and willfully using a false
statement or fraud to obtain federal employees’ compensation, in violation of Title 18, United
States Code, Section 1920. He stipulated that from August 2006 through October 2008 he was
self-employed in a cleaning service called LSB Cleaning Services, Inc., which he incorporated in
November 2003. During this time, appellant cleaned a business called Cutting Edge
Distributing, Inc., once a week for a fee of $500.00 a month. He did not disclose this selfemployment to OWCP. In order to continue to receive his FECA benefits, appellant submitted
numerous EN1032 forms and a CA-7 on which he consistently and falsely answered “no” when
questioned whether he had been self-employed during the periods covered by the forms. In
particular, when appellant falsely indicated that he had not worked outside his federal
employment during the period July 19 to August 8, 2008, he knew his response was false
because he had been employed in his cleaning business and personally cleaned Cutting Edge
Distributing, Inc., during that period. The court accepted his plea on October 4, 2010 and
ordered restitution of $10,730.05.
In a decision dated August 1, 2012, OWCP declared forfeit, under section 8106(b) of
FECA, the compensation benefits appellant received from March 14, 2006 to October 24, 2008.
It found that he knowingly omitted his earnings and self-employment on EN1032 forms signed
on June 7, 2007, June 18, 2008 and June 23, 2009.
On August 8, 2012 OWCP made a preliminary determination that appellant was at fault
in creating the resulting $83,561.99 overpayment of compensation because he was aware or
should have reasonably been aware that he was to report earnings of any kind and that he
fraudulently omitted those earnings when asked on the EN1032 forms.2
Following a telephonic hearing before an OWCP hearing representative on December 26,
2012, OWCP issued a final decision on March 5, 2013 finding forfeiture and fault in the
resulting overpayment. The hearing representative found that appellant was at fault. Not only
did he knowingly fail to report earnings, he pled guilty to such. As fault precluded waiver of
recovery of the overpayment, and as appellant failed to submit an overpayment recovery
questionnaire, the hearing representative declared the full amount due and payable.
On appeal, appellant states that he faxed an overpayment recovery questionnaire to
OWCP’s hearing representative on December 27, 2012, a copy of which he provided to the
Board.

2

OWCP also indicated that appellant was at fault on the grounds that he knowingly accepted compensation to
which he was not entitled.

2

LEGAL PRECEDENT -- ISSUE 1
An employee who: (1) fails to make an affidavit or report when required; or
(2) knowingly omits or understates any part of his earnings; forfeits his right to compensation
with respect to any period for which the affidavit or report was required. Compensation forfeited
under this subsection, if already paid, shall be recovered by a deduction from the compensation
payable to the employee or otherwise recovered under section 8129 of FECA, unless recovery is
waived under that section.3
ANALYSIS -- ISSUE 1
Appellant signed EN1032 forms on June 7, 2007, June 18, 2008 and June 23, 2009
indicating that he was not self-employed or involved in any business enterprise during the
previous 15 months. On October 1, 2010 he stipulated in a plea agreement that from
August 2006 through October 2008 he was self-employed in a cleaning service called LSB
Cleaning Services, Inc., which he incorporated in November 2003. Appellant also stipulated that
during this time he cleaned a business called Cutting Edge Distributing, Inc., once a week for a
fee of $500.00 a month. He stipulated that he did not disclose this self-employment to OWCP.
Indeed, appellant stipulated that he consistently and falsely answered “no” on numerous EN1032
forms when questioned whether he had been self-employed during the periods covered by the
forms.
The facts are thus well established. Because appellant knowingly omitted his
involvement in the cleaning enterprise, he forfeited his right to compensation with respect to the
periods covered by the forms. The Board will therefore affirm OWCP’s March 5, 2013 decision
on the issue of forfeiture.
LEGAL PRECEDENT -- ISSUE 2
OWCP may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he or she
received from OWCP are proper. The recipient must show good faith and exercise a high degree
of care in reporting events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following will be found to be at fault with respect to creating an
overpayment: (1) Made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; or (2) Failed to provide information which he or she knew or
should have known to be material; or (3) Accepted a payment which he or she knew or should
have known to be incorrect (this provision applies only to the overpaid individual).4
Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The

3

5 U.S.C. § 8106(b).

4

20 C.F.R. § 10.433(a).

3

degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that he or she is being overpaid.5
ANALYSIS -- ISSUE 2
Fact of overpayment is established by the forfeiture: appellant received compensation to
which he is not entitled. The record contains appellant’s compensation payment history, which
shows the gross compensation of each payment made during the period in question. This
confirms an overpayment of $83,561.99. The Board will therefore affirm OWCP’s March 5,
2013 decision on the issues of fact and amount of overpayment.
In its preliminary determination, OWCP found appellant at fault in creating this
overpayment because he fraudulently omitted earnings on the EN1032 forms. Appellant made
an incorrect statement as to a material fact which he knew was incorrect. The hearing
representative agreed, finding that appellant knowingly failed to report earnings and indeed pled
guilty to such.
As the Board noted earlier, each recipient of compensation benefits is responsible for
taking all reasonable measures to ensure that payments he received from OWCP are proper. The
recipient must show good faith and exercise a high degree of care in reporting events which may
affect entitlement to or the amount of benefits.
Court documents establish that appellant did neither. He was self-employed in a cleaning
business from August 2006 through October 2008, a business that he incorporated in
November 2003. Appellant cleaned a business called Cutting Edge Distributing, Inc., once a
week for $500.00 a month. Not only did he not disclose this self-employment to OWCP, he
consistently and falsely answered “no” on the EN1032 forms when questioned whether he had
been self-employed or involved in any business enterprise during the periods covered by the
forms.
Given the stipulated facts and appellant’s plea of guilty to knowingly and willfully using
a false statement or fraud to obtain federal employees’ compensation, the Board finds that he was
at fault in creating the overpayment. The Board will therefore affirm OWCP’s March 5, 2013
decision on the issue of fault.
Appellant’s fault in creating this overpayment precludes any consideration by OWCP of
waiver. By law, OWCP must recover the overpayment.6
The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its March 5, 2013 final decision. Evidence not before OWCP will not be
5

Id. at § 10.433(b).

6

OWCP procedures recognize that a court order stating the restitution amount will be in full satisfaction of the
debt owed to the United States (a global settlement) will take precedence over its debt collection process. It is well
established that to constitute a global settlement, a court order must clearly state that the restitution is meant to
represent the full satisfaction of any debt owed to the United States. As there is no evidence in this case that the
restitution order represented a global settlement with respect to the debt owed to the United States, the court order
does not represent a global settlement. J.D., Docket No. 13-86 (issued June 3, 2013).

4

considered by the Board for the first time on appeal.7 As the overpayment recovery
questionnaire submitted to the Board does not appear in the record prior to OWCP’s March 5,
2013 final decision, the Board has no jurisdiction to consider it.
Moreover, the Board’s jurisdiction to review the collection of an overpayment is limited
to cases of adjustment, where OWCP decreases later payments of compensation to which the
individual in entitled.8 Because collection of the overpayment in this case cannot be made by
adjusting later payments (as appellant is no longer entitled to compensation) but must be
recovered by other means, the Board lacks any jurisdiction to review OWCP’s recovery of the
overpayment.
CONCLUSION
The Board finds that appellant forfeited his right to compensation from March 14, 2006
through October 24, 2008. The Board also finds that he was at fault in creating the resulting
$83,561.99 overpayment of compensation.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 23, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

20 C.F.R. § 501.2(c)(1).

8

5 U.S.C. § 8129; Levon H. Knight, 40 ECAB 658 (1989).

5

